Exhibit 10.1

AMENDMENT NO. 1

TO

SEPARATION AGREEMENT OF TRUDY F. SULLIVAN

THIS AMENDMENT NO. 1 (this “Amendment”), dated as of June 29, 2012, to the
Separation Agreement dated December 4, 2011, (the “Separation Agreement”), by
and between The Talbots, Inc., a Delaware corporation (the “Company”), and Trudy
F. Sullivan (the “Executive”).

WHEREAS, the Executive is the President and Chief Executive Officer of the
Company;

WHEREAS, the Executive is a party to an employment agreement with the Company,
dated as of June 28, 2007, as amended (the “Employment Agreement”);

WHEREAS, pursuant to Section 1 of the Separation Agreement, the Executive’s
employment with the Company will terminate on the date that the Company’s Board
of Directors (the “Board”) appoints a successor President and Chief Executive
Officer, or such earlier date as the Board shall determine, which in either case
shall be no later than June 30, 2012; and

WHEREAS, the Company and the Executive have mutually agreed to amend Section 1
of the Separation Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:

1. Capitalized terms in this Amendment have the meanings defined in the
Separation Agreement.

2. Section 1 of the Separation Agreement is amended by deleting Section 1 and
inserting the following new Section 1:

“1. Cessation of Employment Relationship.

The employment of the Executive with the Company will terminate (i) on the date
that is next following the “Merger Closing Date” (as such term is defined in
that certain Agreement and Plan of Merger, dated as of May 30, 2012, as entered
into by and among TLB Holdings, LLC, TLB Merger Sub, Inc. and The Talbots, Inc.
(the “Merger Agreement”)), or (ii) in the event that the Merger Agreement
terminates without the occurrence of the Merger Closing (as such term is defined
in the Merger Agreement), on such date as the Board shall determine, which shall
be no later than February 2, 2013 (such date, the “Termination Date”). From the
date hereof until the Termination Date, the Executive shall continue to serve as
the Company’s President and Chief Executive Officer. On the Termination Date,
the Executive shall resign from all positions and directorships with the Company
and any affiliate of the Company.”



--------------------------------------------------------------------------------

3. It is the parties’ intent that the payments to be made to the Executive under
the Separation Agreement will, to the full extent permitted, satisfy the
requirements of the short-term deferral rule exemption under Treas. Reg. Sec.
1.409A-1(b)(4) and/or the separation pay plan exception under Treas. Reg. Sec.
1.409A-1(b)(9)(iii).

4. This Amendment may be executed in counterparts, each of which shall be deemed
an original but all of which taken together will constitute one instrument.

5. This Amendment embodies the entire agreement and understanding of the parties
with respect to the subject matter hereof and supersedes any and all prior
agreements, arrangements and understandings, written or oral, relating to the
matters provided for herein, provided, however, that the parties hereto agree
that except as expressly modified by this Amendment, all terms and provisions of
the Separation Agreement and the Employment Agreement and all the respective
rights and obligations of the parties to the Separation Agreement and Employment
Agreement shall continue unchanged and in full force and effect.

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

 

                THE TALBOTS, INC.

/s/ Trudy F. Sullivan

   

/s/ Richard T. O’Connell, Jr.

TRUDY F. SULLIVAN     Name: Richard T. O’Connell, Jr.     Title:   Executive
Vice President Dated: June 29, 2012         Dated: June 29, 2012    

 

2